Olivee, Chief Judge:
These two appeals for reappraisement are
before me for decision on the following stipulation:
It is hereby stipulated and agreed by and between the undersigned, subject to the approval of the Court, that at the time of exportation of the 2,000 cases Bovril corned beef (24/12 oz. tins, first grade) involved in Reappraisement No. 279975-A, and the 1,000 eases Bovril corned beef (24/12 oz. tins, first grade) involved in Reappraisement No. 279976-A, the price at which such or similar imported merchandise was freely offered for sale in the United States, as defined in Section 402 (e) of the Tariff Act of 1930, as amended, was $2.9924 per dozen tins, net packed.
It is further agreed that at the time of exportation of said merchandise, there was no foreign value or export value for such or similar merchandise as defined in Section 402 (c) and (d) of said act, and that these cases may be submitted for decision upon the foregoing stipulation.
On the agreed facts, I hold United States value, as defined in section 402 (e) of the Tariff Act of 1930, as amended, to be the proper basis for appraisement for the canned corned beef in question, as hereinabove identified, and that such statutory value for the merchandise is $2.9924 per dozen tins, net packed.
Judgment will be rendered accordingly.